The caption of the transcript in this case is as follows:
"The State of Texas County of Bell
At the February Term of the County Court, begun and holden at Belton, within and for the county of Bell, before the Honorable M.B. Blair, County Judge, the following case, among others, came on for trial, to-wit:
The State of Texas
No. 566 vs.
J.A. Davis."
It is impossible for us to tell whether the transcript, of which the foregoing is the caption, contains the record of the trial during any particular year, as no date appears anywhere in the caption; nor is it there stated when the term of the court began and ended. This Court suffers so continually from the carelessness of the officials charged with the duty of preparing transcripts, that its limit of patience is almost reached. It seems that calling attention in opinions, to such matters, has little effect. The rules of practice with regard to these matters are well understood, and there is no excuse *Page 188 
for the delay and expense incident to the necessary correction of such errors.
The appeal is dismissed.
Dismissed.
                          ON REHEARING.                       November 24, 1920.